SOMERVILLE, J.
The plaintiff’s mule was levied on and sold by the tax-collector of Barbour county, for taxes due by him to the State and county, which taxes had been regularly levied and assessed in the mode required by law,' and had become delinquent. The present action of detinue was brought against the collector immediately after the levy made by him, and before the sale. The contention is, that the mule having been acquired after the taxes were assessed, and not being owned by the plaintiff at the time, the taxes were not a lien on the animal, and therefore the property could not be lawfully sold to satisfy them.
The case involves no question of lien, or priority of lien, under the provisions of section 459 of the Code, as seems to be supposed by appellant’s counsel. Nor does it involve any inquiry 'as to what property is exempt from liability to taxation.—Const. 1875, Art. IV, § 52; Code, 1886, § 451. It is sufficient, for the purposes of this case, to say that, under the express provisions of our statutes governing the subject of taxation, “no property, whether exempt by law from taxation or not, is exempt from levy and sale for the payment of taxes, and the fees and charges lawfully incurred in assessing and collecting the same.”—Code, 1886, § 542. And the collector is authorized “to levy upon any personal property of delinquent tax-payers, for the payment of their taxes.” — Code, § 540. This obviously *597embraces any personal property whatever, whether exempted from taxation or not, or whether listed for taxation by the owner, or not listed. The law is. framed ex industria so as to allow nothing to escape from subjection to the payment of the public revenue, without which there can be no regular organized government.
There was no error in giving the general affirmative charge in favor of the defendant, and the judgment is affirmed.